1

2

3                                     UNITED STATES DISTRICT COURT

4                                EASTERN DISTRICT OF CALIFORNIA

5

6     JERRY LEE KING,                                  Case No. 1:17-cv-00676-AWI-EPG (PC)
7                        Plaintiff,                    ORDER RE: PLAINTIFF’S NOTICE OF
                                                       SUBMISSION OF CONFIDENTIAL
8            v.                                        SETTLEMENT CONFERENCE
                                                       STATEMENT
9     R. VILLEGAS and P. CRUZ,
                                                       (ECF NO. 43)
10                       Defendants.
11

12          Jerry King (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in this

13   civil rights action filed pursuant to 42 U.S.C. § 1983.

14          On December 17, 2018, Plaintiff filed a notice of submission of confidential settlement

15   conference statement. (ECF No. 43). Plaintiff states that he submitted his confidential settlement

16   conference statement in an envelope marked confidential, but that the Clerk of Court opened the

17   envelope, stamped it as received, and sent it back with a habeas corpus petition. Plaintiff asks

18   what he is supposed to do now.

19          It is unclear why the Clerk of Court would return Plaintiff’s confidential settlement

20   conference statement to him, with a habeas petition attached. This is not the standard practice

21   and the Clerk’s office does not have a record of doing so.

22          In any event, the settlement conference statement was not filed, and the Court does not

23   have a copy of it. Plaintiff should resubmit the confidential settlement conference statement at

24   least seven days prior to the date of the settlement conference.

25   \\\

26   \\\

27   \\\

28
                                                        1
1           Plaintiff should make sure that the document in clearly labeled as a confidential settlement

2    conference statement with the correct case number.

3
     IT IS SO ORDERED.
4

5       Dated:    December 19, 2018                           /s/
                                                      UNITED STATES MAGISTRATE JUDGE
6

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                      2
